Order entered November 3, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01097-CR

                                 DANIEL MAVERO, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the County Criminal Court No. 10
                                   Dallas County, Texas
                           Trial Court Cause No. MA13-71667-L

                                             ORDER
         The Court GRANTS the State’s second motion for extension of time to file the State’s

brief.

         We ORDER the Clerk of the Court to file the brief tendered as of the date of this order.


                                                       /s/   ADA BROWN
                                                             JUSTICE